DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1-5 are objected to because of the following informalities:  
Claim 1, line 1 recites “the blade axis position” which lacks proper antecedent basis. The word “the” should be changed to “a” to create antecedent basis.
Claim 1, line 3 recites “the range” which should be similarly changed.
Claim 1, line 5 recites “the calculation area” and “the flow field” and the word “the” in each limitation should be changed to “a”. 
Claim 1, line 9 recites “the range of the position of the blade resultant hydraulic pressure action line” and the word “the” before “range”, “position”, and “blade resultant hydraulic pressure action line” should be changed to “a”.
Claim 1, line 10 recites “the optimal blade axis position” and the word “the” should be changed to “a”.
Claim 1, line 11 recites “the small region” and the word “the” should be changed to “a”.

Claims 2-5 depend from claim 1 and are objected to for depending from an objected claim.
Claim 3, line 6 recites “the action line, closer to the current blade axis” and the comma (,) after “line” should be deleted to be grammatically correct.
Claim 3, lines 9-10 recite “the distance from the set blade axis position” and the word “the” before “distance” should be changed to “a”.
Claim 3, line 10 recites “the set blade axis position to the current blade axis” and the word “the” before “set blade axis position” and “current blade axis” should be changed to “a”.
Claim 3, lines 10-11 recite “the maximum hydraulic torque” and the word “the” should be changed to “a”.
Claims 4 and 5 depend from claim 3 and are objected to for depending from an objected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 19-21 recite “m equally spaced heads” and “i.e., m operating heads are…” and the phrase “i.e.” makes it unclear exactly how the variable “m” should be interpreted. Is the limitation after “i.e.” re-defining the previous limitation or adding an additional limitation? If the previous limitation is being re-defined, then it may be unnecessary. If the limitation after “i.e.” is additional to further define the limitation, then the phrase “i.e.” should be deleted to clarify the claim language.
Claim 1, lines 24 and 29 and claim 2, line 13 all recite “i.e.” which create the same issue. Deleting the phrase “i.e.” would overcome each of these rejections.
Claims 2-5 depend from claim 1 and contain its limitations and therefore are rejected for the same reasons.
Claim 3, line 4 defines “a range width” between the “two blade resultant hydraulic pressure action lines” however the “two blade resultant hydraulic pressure action lines” lack proper antecedent basis. The “two blade resultant hydraulic pressure action lines” are defined in claim 2, but claim 3 depends from claim 1. Further, the distance from the blade resultant hydraulic pressure action line to the current blade axis is defined in claim 2, which appears to be required to determine the “range width.” If claim 3 was amended to depend from claim 2, then the rejection would be overcome.
	Claim 4, line 4 recites “a small region” however claim 4 depends from claim 3 which previously introduced “a small region” and it is unclear if claim 4 refers to the same “small region” as claim 3. If claim 4 introduces a new “small region”, then the feature should be given a unique name. 
	Claim 4, lines 21-22 recite “is calculated and determined;…; continue this way” and the ellipses suggest there is information which is being omitted from the claim, which makes the scope of the claim unclear. Since the claim is attempting to essentially state “repeat these steps” by reciting “continue this way”, the ellipses could be deleted to clarify that information is not missing. 
	Claim 5 depends from claim 4 and contains its limitations and therefore is rejected for the same reasons.
	Claim 5, line 5 recites “a table” however claim 5 depends from claim 1 which previously introduced “a table” and it is unclear if claim 5 is referring to the previous “table” or introducing an additional “table”. 
	Claim 5, lines 11 and 12 recite the word “about” before fractions (1/2 and 3/4 respectively), and the word “about” makes the scope covered by the claim unclear. Neither the claim nor specification explain the scope covered by “about”. For instance, would 1/3 be covered by “about 1/2”? Or would 2/3 be covered by “about 3/4"? 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method for optimizing a blade axis position comprising the steps of determining a calculation condition, generating a three-dimensional model and mesh, numerically simulating a flow field, and calculating and determining a blade hydraulic torque, determining a range of a position of a blade resultant hydraulic pressure action line and an optimal blade axis position, determining a small region of the optimal blade axis position, determining the optimal blade axis position, and comparing blade hydraulic torques before and after optimization. The steps of “determining”, “3-D modeling”, “generating a mesh”, “numerically simulating”, and “comparing the blade hydraulic torques” all involve data manipulation and mathematical calculations. Data manipulation and mathematical calculations are considered abstract ideas. 
This judicial exception is not integrated into a practical application because while the method steps result in determining an optimal design for the blades of a water pump, the rotor or impeller for the water pump having the blades is not actually produced. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a physical product is not created at the end of the design process to elevate the method beyond the abstract ideas. At most, claim 1 references blades (by referring to “blade axis positions” and “blade hydraulic torque”), however physical versions of the blades are not included in the claim – only characteristics related to a theoretical blade. 
Claims 2-5 depend from claim 1, contain its limitations, and fail to cure its deficiencies, and therefore are rejected for the same reason.
Dependent claim 2 further limits claim 1 by further defining the determination of the range of the position of the blade resultant hydraulic pressure action lines in step D of claim 1. The limitations refer to data manipulation and a mathematical equation, which are both abstract ideas. 
	Dependent claim 3 further limits claim 1 by further defining the determination of the small region of step E in claim 1, which involves data manipulation which is an abstract idea.
	Dependent claim 4 further limits claim 3 by further defining the determination of the optimal blade axis position of step F in claim 1, which involves data manipulation and a mathematical equation, which are both abstract ideas.
Dependent claim 5 further limits claim 4 by further defining the comparison of blade hydraulic torques before and after optimization which involves additional data manipulation and mathematical functions, such as performing calculations and plotting a graph. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2012/0082543 to Choudhuri teaches a water pump having vanes designed by computational fluid dynamics (CFD). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289. The examiner can normally be reached M, Tu: 8:00-5:30, W, Th: 8:00-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799